Fourth Court of Appeals
                               San Antonio, Texas
                                     April 24, 2019

                                  No. 04-18-00631-CR

                                 Bruno Lewis TOVAR,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 16-2662-CR-B
                             Daniel H. Mills, Judge Presiding


                                     ORDER
       Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended to May 13, 2019. No further extensions absent extraordinary circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court